Title: To Thomas Jefferson from William Paxton, 4 August 1820
From: Paxton, William
To: Jefferson, Thomas


 Sir,
Lexington.
August 4th 1820.
Not long since when passing the Natural Bridge, I was solicited by Patrick Henry to write you on the subject of some tresspasses he alledges are committing on your premises there, such as cutting timber &c. He is desireous to know. If you purpose a visit to the
			 Bridge this season, or If tis your wish that he should in your absence endeavour to Asscertain the bounderies of your Original Grant, some difference of Opinion as to the lines of Adjoining lands
			 appear to exist. I went to the Bridge I think in April last for that purpose at Patricks request, where I understood you expected to be but nothing was done, the bad weather as we supposed, or
			 some other cause prevented your crossing the mountain.It is certainly to be regretted that the timber, no matter to whome belonging should have been distroyed so near the top of the Bridge.Accept my Sincere regardWm Paxton